DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 1, 21 and 28 made on 05/20/2022 has been considered and the objection to the claims is withdrawn.
Applicant’s corrections to the claim rejections under 112(a) and 112(b) for claims 1, 21, and 28 made on 05/20/2022 has been considered and the rejections under 112(a) and (b) to the claims are withdrawn.
Applicant’s cancellations of claims 31-32 renders moot the claim objections and the claim interpretation under 112(f) for the claims made on 05/25/2021.
In view of the AFCP2.0 request filed 07/08/2022, the previous rejection to claim(s) 1-5, 21-25, 28-33, and 35 under 35 U.S.C. 103 are withdrawn. Therefore, the proposed amendment it entered.

Allowable Subject Matter
Claims 1-5, 21-25, 28-33, and 35-38 renumbered to 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “receive, from a base station, random access (RA) configuration information, including, first configuration information for  a 2-step RA procedure, second configuration information for a 4-step RA procedure, and a criterion for power ramping, the criterion for power ramping specifying that power ramping should not be applied to an RA retransmission if a different RA type if selected relative to a previous RA attempt” (claims 1, 21, and 38) filed 07/08/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Akkarakaran et al. (US 2018/0110074 A1) (previously cited), which is directed to Enhanced random access channel (rach) procedure; and teaches a UE 110 receives RACH configuration information 172 from a base station that includes a condition to select a two-step RACH procedure when a RSRP value is equal to or above a threshold and to select a four-step RACH procedure when the RSRP value is below the threshold. The UE then determines a distance to the base station by measuring the RSRP. When the measured RSRP is equal to or above the threshold when the UE is close to the base station. Based on the measured RSRP being equal to or above the threshold, the UE selects the two-step RACH procedure and transmits one or more first messages (message 13) according to the two-step procedure. The first message of the two-step RACH procedure is a combined message of message 1 including a preamble and another message. (Fig. 3-6, [0024], [0052], [0058], [0062], [0064]-[0065], [0067]);
Huang et al. (US 2021/0219349 A1) (previously cited), which is directed to Methods, apparatus and systems for performing a random access procedure in a wireless communication; and teaches a UE selects a RA procedure based on information related to RSRP measurement result and a threshold and sends a Msg1 of a 2-step RACH procedure that includes preamble and data carried in PUSCH. Then the UE starts a Msg1-ResponseWindow to monitor for a Msg2 scheduled by an RA-RNTI by using a RA-RNTI for Msg2 of 2-step RACH that is scheduled in PDCCH. The Msg1-ResponseWindow is used to monitor for Msg2 scheduled by the RA-RNTI and/or grant scheduled by a C-RNTI. When no transmission scheduled by the C-RNTI is received successfully within the Msg1-ResponseWindow, the UE uses the backoff operation based on the backoff indicator received in Msg2 scheduled by the RA-RNTI to initiate another Msg1 transmission attempt due to a preamble transmission failure. The UE then falls back to 4-step RACH after a limited preconfigured counter for Msg1 transmission attempts in the Msg1-Response Window of the 2-step RA procedure has been reached. ([0033], [0062]-[0063], [0104]-[0105], [0118], [0126]); and 
Radulescu et al. (US 2017/0251456 A1), which is directed to Discovery Reference signal transmission window detection and discovery reference signal measurement configuration; and teaches a UE receives a DRS/eSIB comprises allocated resources for a two-step and four-step RACH procedures. The DRS/eSIB further includes criteria, i.e., a channel quality threshold, for the UE to determine whether to use the two-step or the four-step RACH procedure. (Fig. 4B, [0141]-[0143], [0146]); and
Akkarakaran et al. (US 2020/0252974 A1), which is directed to Random access channel (RACH) procedure power control; and teaches a UE is configured by a base station with parameters, i.e., different sets or a same set of preamble power ramping step for 2-step RACH procedure and 4-step RACH procedure. The parameters may further include parameters used for 4-step fall back RACH procedure from 2-step RACH procedure. The UE uses the regular 4-step RACH procedure parameters or the 4-step fall back RACH procedure parameters based on a reason for the fall back directed by the BS in a message or an indication. The use of power ramping is either to continue ramping transmit power or restart power control. When the UE continues with ramping transmit power, the UE uses the same preamble power ramping counter with different preamble power ramping step values for retransmissions of MSGA of the 2-step RACH procedure and retransmissions of MSG1 of the 4-step RACH procedure. ([0109]-[0110], [0115]-[0116], [0118]); and
Zhao et al. (US 2020/0404711 A1), which is directed to Method and device for contention based random access; and teaches a terminal side attempts multiple two-step contention-based random access when the terminal side does not receive a Msg2 within a receiving window. Upon reaching a maximum number of retransmission of the two-step contention-based random access, the terminal side performs four-step contention-based random access. A network side configures identical or different power ramping configurations for two-step contention-based random access and four-step contention-based random access. ([0019], [0021], [0027], [0036], [0167]-[0168], [0172], [0175]); and
Jeon et al. (US 2020/0107277 A1), which is directed to Power control for retransmissions; and teaches a wireless device attempts retransmission of a preamble and/or a TB by increasing a power of a Msg 1 in a two-step RA procedure and uses one or more different parameters for RA procedure including preamble power ramping counter, preamble power ramping step, etc. The retransmission is performed when the wireless device does not receive a response within a window and the retransmission is limited to a maximum quantity of preamble transmissions. A base station sends to the wireless device an indication to fallback to a four step RA procedure or retransmission of the preamble or the TB without incrementing the transmission power. The ramping power counter value for retransmission is based on a type of the RA procedure. ([0214]-[0215], [0364], [0388]-[0389]); and
Lee et al. (US 2022/0124818 A1), which is directed to Method for transmitting and receiving physical random access channel preamble in wireless communication system and apparatus therefor; and teaches a UE receives configuration information including first power ramping step for a two-step RACH and a second power ramping for a four-step RACH from a base station. The UE performs retransmissions related to the 2-step RACH and may fall back to the 4-step RACH operation and continues with the count value. (Fig. 14, [0378]-[0379]); and
Yang et al. (US 2021/0329704 A1), which is directed to Method and device for transmitting/receiving signal in wireless communication system; and teaches power ramping during switching between 2-step RA procedure and 4-step RA procedure. The transmit power of MsgA or Msg1 after switching may not increase relative to transmit power of Msg1 or MsgA before switching. The RACH counter during the switching may not be increased based on a signal through the PDCCH/PDSCH for triggering switching between the RA procedures indicating whether the RACH retransmission counter value is to be increased or maintained. ([0217]).

Neither Akkarakaran ‘074 nor Huang, Radulescu, Akkarakaran ‘974, Zhao, Jeon, Lee, or Yang, taken alone or in any reasonable combination, teach the claims as amended, i.e., “receive, from a base station, random access (RA) configuration information, including, first configuration information for  a 2-step RA procedure, second configuration information for a 4-step RA procedure, and a criterion for power ramping, the criterion for power ramping specifying that power ramping should not be applied to an RA retransmission if a different RA type if selected relative to a previous RA attempt” (claims 1, 21, and 38), in conjunction with other limitations recited in the claims.
	Therefore claims 1-5, 21-25, 28-33, and 35-38 renumbered to 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478